Case 1:19-cv-01093-NBF Document 12 Filed 10/15/19 Page 1 of 3

In the Anited States Court of Federal Claims

No. 19-1093C
(Filed: October 15, 2019)

 

 

)
JEROME TODD, ) Pro Se Prisoner; Failure to Prosecute;
) RCFC 41
Pro Se Plaintiff, )
Vi )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On September 6, 2019, the court issued an order (Docket No. 7, attached)
directing plaintiff to pay the filing fee by October 7, 2019 and explaining that failure to
do so would result in the dismissal of his case for failure to prosecute under Rule 41(b) of
the Rules of the United States Court of Federal Claims (“RCFC”).

On September 23, 2019, plaintiff filed a response (Docket No. 10) to the court’s
September 6, 2019 order requesting that the court permit him to prosecute his action in
forma pauperis. As explained in the court’s September 6, 2019 order, however, plaintiff
is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g) (the “three-

strikes bar’’).

Plaintiff's September 23, 2019 response provides no reason why the three-strikes
bar should not apply to him or why he should otherwise be permitted to proceed in forma
pauperis. A review of court records indicates that plaintiff has not paid the filing fee as
required by this court. Accordingly, the above-captioned case is DISMISSED without
prejudice for failure to prosecute under RCFC 41(b). Plaintiff's August 12, 2019 motion
for referral to alternative dispute resolution (Docket No. 15) is DISMISSED as moot.

IT IS SO ORDERED. / bey

NANCY| B. FIRESTONE
NaNc | dge
Case 1:19-cv-01093-NBF Document 12 Filed 10/15/19 Page 2 of 3
Case 1:19-cv-01093-NBF Document? Filed 09/06/19 Page 1 of 2

In the Anited States Court of Federal Claims

No. [9-1093C
(Filed: September 6, 2019)

 

JEROME TODD,
Pro Se Prisoner; Three-Strikes Rule:

Pro Se Plaintiff, 28 U.S.C. § 1915(g)

Vv.
THE UNITED STATES,

Defendant.

 

ORDER DIRECTING PAYMENT OF FILING FEE

On July 29, 2019, pro se plaintiff, Jerome E. Todd—who is currently incarcerated
in South Carolina—filed a complaint in this court alleging breach of contract or in the
alternative, an unlawful taking under the Sth Amendment of the United States Constitution
arising from a criminal case filed in the Western District of Washington. Compl. at 9-10;
Compl. Ex. | at K. Plaintiff seeks $4 billion in damages.

Pursuant to the Prison Litigation Reform Act (“PLRA”), a prisoner is barred from
proceeding in forma pauperis if three or more prior actions or appeals brought by the
prisoner have been dismissed as frivolous or malicious for failure to state a claim:

In no event shall a prisoner bring a civil action or appeal judgment in a civil action
or appeal a judgment in a civil action or proceeding under this section if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of
serious physical injury.

28 U.S.C. § 1915(g) (the “three-strikes rule”).

7O1L8 L830 0601 4963 6830
Case 1:19-cv-01093-NBF Document 12 Filed 10/15/19 Page 3 of 3
Case 1:19-cv-01093-NBF Document 7 Filed 09/06/19 Page 2 of 2

The court notes that three or more actions or appeals filed by Mr. Todd have been
dismissed as frivolous, malicious, or for failure to state a claim, See, e.g., Todd v,
English, No.5:14cv56/WS/GRJ, Order (N.D, Fla, Apr, 22, 2014) (dismissing civil rights
complaint as frivolous and for failure to state a claim, pursuant to 28 U.S.C.
§ 1915(e)(2)); Todd v. Mukasey, No. 2:14cev1873-JCC, Order (W.D, Wash. Jan, 6, 2015)
(dismissing civil rights complaint for failure to state a claim); Todd v. House of
Representatives, No.1:15cvi278-UNA, Memorandum Opinion and Order (D.D.C. Aug,
10, 2015) (dismissing civil rights complaint for failure to state a claim, pursuant to 28
U.S.C, § 1915A). Additionally, Mr. Todd has not alleged that he is in imminent danger of
serious physical injury.

Pursuant to 28 U.S.C, § 1915(g), because Mr. Todd has previously filed at least
three complaints that were dismissed as frivolous, malicious, or for failure to state a claim,
and because Mr. Todd’s instant complaint fails to allege that he is under tmminent threat
of serious physical injury, plaintiff must pay the $400 filing fee to proceed with this action.

Accordingly, the court ORDERS Mr, Todd to pay the $400 filing fee within thirty
(30) days of entry of this order or plaintiff's complaint will be dismissed for failure to
prosecute. Accordingly, if Mr. Todd wishes to pursue his claims in this court, he must pay
the court’s filing fee by Monday, October 7, 2019. See Rule 41, Rules of the United States

Court of Federal Claims.

MANCY B, FIRESTONE /
Senior Judge

IT IS SO ORDERED.

 

 
